IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1457
                             Filed October 12, 2016


BRIAN W. THUL,
     Plaintiff-Appellant,

vs.

IOWA DISTRICT COURT FOR KOSSUTH COUNTY,
     Defendant-Appellee.
________________________________________________________________


      Certiorari to the Iowa District Court for Kossuth County, Duane E.

Hoffmeyer, Judge.



      Plaintiff petitions for writ of certiorari, seeking review of contempt finding

against him related to post-dissolution obligations. WRIT ANNULLED.




      Matthew G. Sease of Kemp & Sease, Des Moines, for appellant.

      Jacqueline R. Conway of Heiny, McManigal, Duffy, Stambaugh &

Anderson, P.L.C., Mason City, for appellee.



      Considered by Vaitheswaran, P.J., McDonald, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


BLANE, Senior Judge.

       Brian and Susan Thul were divorced in May 2015. Susan was awarded

alimony in the amount of $2000 per month beginning June 1, 2015; an IRA

valued at approximately $113,249; and a property settlement of $762,500 to be

paid by an initial payment of $250,000 followed by ten equal annual payments

representing the unpaid balance.

       In mid-June, Brian appealed the divorce decree, sought a stay of his

financial obligations, and requested that the court determine whether a

supersedeas bond was appropriate, and if so, set the amount of that bond. On

June 30, the district court denied the request for a stay and set the amount of the

bond at $490,100. Brian made efforts to obtain the funds to post bond. As early

as June 3, Brian had reached a preliminary agreement with a bank to post a cash

bond, but he contends his dealings with that bank were complicated by Susan’s

July 1 filing of a lien on Brian’s farm property, pursuant to the divorce decree, to

secure her interest in the property distribution.

       Susan filed an application to show cause on June 17, citing provisions of

the decree related to personal property, motor vehicles, retirement benefits,

property settlement, and alimony. The matter came on for hearing on August 28.

The evidence established that Brian had paid only $1000 of $2000 in alimony

owed for June, had made no other alimony payments, and had not made

arrangements for transfer of the personal property or the IRA.         Brian’s only

defense was that he did not willfully or intentionally violate the decree as he had

sought a stay and to post a supersedeas bond. At the conclusion of the hearing,
                                            3


the court dictated into the record its findings holding Brian in contempt. The court

found as follows:

              I am going to conclude by evidence beyond a reasonable
       doubt that Mr. Thul has violated a court order, namely, the decree
       of dissolution entered in this matter on May 19 of this year.
       Specifically, he has violated that order by failing to make alimony
       payments that have been due and owing and failing to satisfy those
       provisions dealing with the retirement and property settlement.

The court found Susan failed to prove Brian violated the decree as to turning

over household goods and a motor vehicle. The court did not make a finding as

to Brian’s assertion that his conduct should not be considered a willful violation of

the decree due to his good faith efforts to post a supersedeas bond.

       Based upon the finding of contempt, the court dictated into the record the

following order1:

       [Brian] shall serve 10 days in the Kossuth County Jail. [Brian] may
       purge himself by (a) paying all alimony currently due and owing
       ($5000) on or before Monday, August 31, 2015; and (b) by paying
       the retirement and property settlement financial obligations and
       complying with the stipulation obligations to secure the remaining
       financial obligations on or before September 14, 2015, IF [sic] a
       supersedeas bond has not been posted.

Brian filed a petition for writ of certiorari on August 31, which our supreme court

granted on September 4. Further proceedings in this matter were stayed. Our

review of a certiorari action is for correction of legal error. Ary v. Iowa Dist. Ct.,

735 N.W.2d 621, 624 (Iowa 2007). We examine the jurisdiction of the district

court and the legality of its actions. Id. “When the court’s findings of fact are not

supported by substantial evidence, or when the court has not applied the law

properly, an illegality exists.” Id.

1
  The trial court filed its written ruling on contempt on August 30, 2015. The ruling only
referenced the dictated findings and then set forth the sentence and purge options.
                                        4


       The relevant case law has been aptly summarized:

       Under Iowa Rule of Appellate Procedure [6.601], proceedings are
       not stayed during an appeal unless an appellant executes a
       supersedeas bond. A court may enforce a decree through
       contempt proceedings unless a supersedeas bond is filed or a stay
       is entered. Lutz [v. Darbyshire, 297 N.W.2d 349, 352 (Iowa 1980),
       overruled on other grounds by Phillips v. Iowa Dist. Ct., 380 N.W.2d
       706, 708–09 (Iowa 1986)]. If a party’s attempt to post a bond is
       unsuccessful, or a period of time elapses before a bond is filed, a
       party may be found in contempt for failing to obey the court’s
       orders. See McGee [v. Damstra, 431 N.W.2d 375, 380 (Iowa
       1988)]; Heishman [v. Jenkins, 372 N.W.2d 506, 510 (Iowa 1985)].
       However, a party’s good faith or earnest efforts to obtain a stay
       should be considered in determining whether the party willfully
       violated a court order or decree. McGee, 431 N.W.2d at 380;
       Heishman, 372 N.W.2d at 510.

Shanks v. Iowa Dist. Ct., No. 06-1328, 2007 WL 1484165, at *2 (Iowa Ct. App.

May 23, 2007). Here, Brian emphasizes his efforts to obtain a stay and bond

between June 3 and August 28, 2015. Susan agrees “efforts to obtain a stay

should be considered,” id., but argues Brian’s efforts cannot overcome his willful

violations of the decree.

       We agree with Susan. Brian attempted to obtain a stay, but his motion for

stay was denied by the trial court on June 30.        This is in contrast to, and

distinguishable from, the ambiguity on this fact present in the cases he cites. Cf.

McGee, 431 N.W.2d at 380; Heishman, 372 N.W.2d at 509–10; Shanks, 2007

WL 1484165, at *3. Brian was obligated to pay $2000 in alimony on June 1. He

only paid $1000 and did not seek a stay or the supersedeas bond until June 3,

after the alimony was due. This alone justified the court finding him in contempt.

He also made no subsequent efforts to pay alimony, nor did he make any

progress on his obligations related to the IRA or property settlement. A period of
                                         5


several months passed between the entry of the decree and the eventual posting

of bond. We find no error in the district court’s order holding Brian in contempt.

       WRIT ANNULLED.